Citation Nr: 0801478	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-07 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a compensable rating for epidermophytosis 
of the feet.

3.  Entitlement to a total disability rating as a result of 
individual unemployability.

4.  Entitlement to service connection for a liver condition.

5.  Entitlement to service connection for a kidney condition.

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a fractured tailbone.

7.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
jungle rot.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1970.  This matter is on appeal from the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted new evidence in the form of medical 
records and a written statement from his employer after the 
issuance of the last supplemental statement of the case.  
This evidence was received without a waiver of consideration 
by the agency of original jurisdiction, the RO.  The RO has 
not readjudicated the issues in light of the new evidence and 
has not issued a supplemental statement of the case (SSOC) 
subsequent to its receipt.  The veteran was notified and 
subsequently submitted a statement in January 2008 in which 
he asked the Board to remand the case for RO consideration, 
thereby expressly not waiving consideration by the agency of 
original jurisdiction of the new evidence.

As a result of the foregoing, the Board cannot consider 
additional evidence without first remanding the case to the 
RO for initial consideration.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); 38 C.F.R. §§ 19.37, 20.1304 (2007).  


Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
(to include that submitted directly to the 
Board) and all pertinent legal authority 
then in effect and issue the veteran and 
his representative a SSOC.  After allowing 
an appropriate time for response, if one 
or more of the claims remains denied, the 
claim(s) should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

